Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 26-50 are pending.  Claims 26-45 are presented for this examination.  Claims 46-50 are withdrawn.  Claims 26-36, 38, 40-44 are amended.
Status of Previous Rejections
All art rejections as well as 101 and 112 2nd paragraph rejections are maintained from previous office action of 02/28/2022.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/14/2019 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons:
First, Instant claim 26 recited steps A, B, B.1) and B.2) are mental steps which amounts to data gathering and data manipulating and therefore is directed to an abstract idea.  
Second, even if step C is amended to recite “performing a new thermal treatment step in place of one of the thermal treatment steps of the predefined thermal treatment, the performing of the new thermal treatment step including performing the selected new thermal treatment path TPtarget online on the steel sheet.”, the step C is still generally applying the abstract idea from the mental steps of B.1) and B.2) to  conduct a new thermal treatment step which is routine and conventional.  That is, amended step C does not seem to recite a particular practical application such as something that is not routine and conventional.   
Hence, applicant is encouraged to include either a particular practical application – either something more specific than doing a new thermal treatment or recite elements which are significantly more than the abstract idea such as something that is not routine and conventional - like a specific sensor detects a deviation as recited in dependent claim 27 or mtarget recited in dependent claim 29.
As a result of rejected independent claim 26, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant Claim 26 discloses a "dynamical adjustment" for manufacturing a thermally treated steel sheet whereby:
the type or details of the "predefined" thermal treatment TT are not disclosed;
the type or details of “at least two thermal path TPx” are not disclosed.  What does it mean by thermal path?  Does it mean a thermal heat treatment or a schedule?  
both the steel composition and the microstructure mtarget are left open 
in the claimed control step a sensor may detect "any deviation" (hence not defined) happening during the thermal treatment - yet no particular preference is given for sensor and therefore the kind of "deviation"  in the calculation step (performed when a deviation is detected) is not disclosed.
in the claimed calculation step (performed when the deviation is detected), the "new thermal path TPtarget" is not given as to how "to determine to reach mtarget” when "taking the deviation into account"; i.e. there is no reference of concrete measures (or steps) so as to proceed such calculation, except probably from the following sub steps: 
a calculation sub step wherein at least two thermal path, TPx corresponding to one microstructure mx obtained at the end of TPx, are calculated based on TT and the microstructure mi of the steel sheet to reach mtarget,  
 a selection sub step wherein one new thermal path TPtarget to reach mtarget is selected - the "new thermal step TPtarget” is not clear enough under which parameters may work in order to "be selected such that mx is the closest to mtarget," 
a new (selected) thermal treatment step which although will be crucially important to characterize the final structure of the steel sheet, yet no information over the nature of such new thermal treatment is given.
Based on above analysis, the nature of the clarity of instant claimed invention is lacking as a whole. Hence, applicant is required to amend instant claim 26 to provide clarity as needed.

In view of lack of clarity in the instant claim 26 as stated above,  subject matter of instant claim 26 is interpreted nothing more than a determination of a thermal treatment in which a path or a schedule leading to an aimed target microstructure wherein the said path or said schedule is revised and executed as a new path due to deviation of a variable or a parameter taking into consider said deviation.  
	Instant claim 27 recites a wide variety of process parameters are variable to control.  Among them “a failure in the heat treatment line”, “ a variation of the hot dip bath” and variation of the steel thickness” appear ambiguous as to what process parameter are used to measure or determine “ a failure in the heat treatment line”, “a variation of the hot dip bath”. 
	 
Claim 31 recites the limitation "differences between phases proportions of phases present in mtarget and mx".    how such differences is calculated ?   Are such difference refer to “mx is the closest to  mtarget”  recited in claim 26 or something else.
Claims 32, 34-36 and 38, 40, 43 recited “in substep B.1)”,  it is unclear what substep B.1) refers to according to instant claim 26.
Claim 45 recites “an automatic calculation” which is vague.  What does it mean “automatic calculation”?   Second, it is merely a mental step amount to data manipulation and data gathering.
Claim 36 cited mechanical property “formability” is not a well-known mechanical property term. What is the unit of measure to measure formability?
As a result of rejected independent claim 26, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Franz (US 20090265146A1 from IDS 06/14/2019).
 As for claim 26, Franz discloses a modeling method of a steel volume by defining characteristic quantities of an enthalpy existing at said time in the respective volume element and percentages of austenite, ferrite and cementite  phases.
The computer determines the time gradient of the characteristic quantities by resolving thermal  conductivity and phase transition equations.
One of the characteristic quantities is a locally invariable mean interstitial element concentration (= carbon or nitrogen content) within the volume element in the austenite phase. By simplifying the modeling in keeping such concentration constant, the calculation time is reduced ([0021]).
Franz’s modeling of a steel is limited to steel compositions containing only austenite, ferrite and cementite as is evidenced by paragraphs [0022] to [0027].
Fig.9 shows how such modeling can be used on line by:
determining the thermal conductivity and temperature of a volume element of steel and    determining the enthalpy value of a provisional state Z' (step S6')
determining the proportions of austenite, ferrite and cementite (step ST)
comparing the provisional state Z' to the target Z* (step S16)

If the provisional step Z' is close enough to the target Z*, then the process variable P is transferred to the influencing device on the line (step S19). Otherwise, the computer initiates another round of calculation by varying the variable P, until the provisional step Z' converges enough towards the target Z* (step S18). Paragraph [0102] makes clear that the comparison of the provisional state Z' to the target is done through the comparison of the temperature of the steel sheet.
Hence, Franz differs from instant claim 26 such that a claimed step B. 1), wherein in a plurality of thermal paths are being calculated to lead to a plurality of possible products having a microstructure mx, such microstructures being then compared to the  microstructure mtarget so that the closest microstructure can be selected.
However, instant claim 26 required “thermal path” is indefinite according to 112 2nd paragraph rejection above. Hence, instant claim 26 Step B. 1) and 2) are merely mental steps which amounts to data gathering and data manipulating and therefore is directed to an abstract idea as indicated in rejection of 101 and 112 2nd above.
Hence,  the fact the computer initiates another round of calculation by  varying the variable P in step S18 (Figure 9) supports instant claimed at least two thermal path are calculated.
It would have been obvious to one skill in the art, at the time the invention is made that a plurality of thermal paths are calculated to lead to a plurality of possible products having a microstructure mx by varying the process variable P in step S18 until the provisional step Z' converges enough towards the target Z* in the process of Franz.
As for claim 27, the fact that the comparison of the provisional state Z' to the target is done through the comparison of the temperature of the steel sheet meets instant claimed a steel sheet temperature.
As for claim 28, Franz’s modeling of a steel is limited to steel compositions containing only austenite, ferrite and cementite.  Hence, instant claimed wherein clause is met.
As for claim 29, containing only austenite, ferrite and cementite supports instant claimed ferrite and residual austenite.
As for claim 30, containing only austenite, ferrite and cementite supports instant claimed triplex steel.
As for claims 31-37, instant claimed wherein clause are merely data manipulation and data gathering directed to an abstract idea.
As for claims 38-41, the fact influencing device corresponds to a cooling line 16 which is the time gradient of the cooling of the steel 13’ (paragraph [0073]) supports instant claimed cooling temperature as process parameters.
As for claim 42, the fact influencing device corresponds to a cooling line 16 supports instant claimed thermal path comprises a cooling treatment.
As for claim 43, it would have been obvious to perform a new calculation wherein a new steel sheet comprises new elemental compositions enters in to the heat treatment line.
 As for claim 44, it would have been obvious to perform an adaptation of the thermal path on the first meters of the sheet as it enters into the heat treatment line in order to avoid process variation.
As for claim 45, it would have been obvious to perform an automatic calculation during a thermal treatment in order to check periodically whether a slight deviation has occurred. 
Claims 26-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Franz’712 (US 2005/0016712A1 from IDS 06/14/2019).
	As for claims 26-45, Franz’712 discloses a  metal  modeling method and specifically  discloses the  following  technical features  according to Figures 1-9, which the  temperature  T of  the  metal  1  can  be influenced  directly or indirectly by means of an actuator 2, typically by cooling, but also in individual cases by heating.  For example, an  amount  of  coolant  (typically  water)  may  be  added  to  the  metal  1. Metal 1, in the  given  case,  is steel in a solid  polymeric  state. The  metal  1  is also  constructed as a metal strip having a strip thickness direction. The apparatus is controlled by a control computer 3. In particular, the actuator 2 is also controlled by the control computer 3 on the basis of an control variable S. The control computer 3  is  programmed  with  a  computer  program  4.  As  a result of the programming with  the  computer  program  4,  the  control  computer  3  performs,  in addition to  controlling  the  apparatus,  a modeling  method  for  the  metal  1,  which  will  be  described in detail below.  To  the  extent that  the modeling  method  is  performed,  the  starting  temperature  TA  of the metal 1  and  the  starting  portions  p1A,  p2A in which  the  metal  1  is in the  first  or second phase  are  given  beforehand  in accordance with  the  material  model 5 of  Figure  2 for the  metal  1. The starting temperature TA may be an estimated value or a theoretically calculated value.  The measured temperature T of the metal 1 can be collected by means of the measuring element 6. The starting portions p1A, p2A are typically determined computationally or are known values due to process conditions. It is known that if the steel is kept long enough above the transformation temperature of  the steel,  the  material  is  austenite.  Inside the material model 5, the material equation is solved in real time, taking into account these starting values TA, p1A, p2A, the control variable S and the influence of the actuator 2 on the inside of the metal 1. The heat conduction equation is: (paragraph [0045])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In solving the heat conduction equation and the transformation equation stepwise, there may be



two additional measures.  On the one hand,  the actuator 2 may  be controlled  in accordance with a predetermined control variable  S after determining  the desired temperature TE and the time variation of the desired portions p1E,  p2E.  However,  on  the  other  hand,  it  is  also possible to use only the control variable S for each step, while the actuator  2 is controlled between  the  previous  and subsequent steps on the  basis of  the control variable S. After the metal 1 has been affected by the actuator  2,  the  measured  temperature  T of  the  metal 1 is re-collected by means of a further measuring device 6’ according to Figure 1 and compared (i.e. Detected deviations) with the desired temperature TE by a adaptor element 5’ according to Figure 5. The adapter element 5’ then adjusts the material model 5 on the basis of the comparison. 
For example, it is possible to vary heat transfer variables in the heat conduction equation  (i.e., determining a new thermal treatment step  to perform a new heat transfer step to obtain the target phase) or influencing variables for the transformation rates.
	Hence, Franz’712 suggests instant claim required Steps A, B, 2) and C.  Franz’712 does not expressly disclose instant claimed calculation step wherein at least two thermal paths corresponding to one microstructure are calculated based on initial thermal treatment and microstructure of the steel sheet to reach target value.
	However, the fact Franz’712 expressly discloses it is possible to vary heat transfer variables in the heat conduction equation  or influencing variables for the transformation rates to determine an expected temperature for the steel sheet metal and expected proportion of the phases of the steel sheet metal suggests one skill in the art would have been obvious to select a new thermal path from a plurality of thermal path by varying heat transfer variables in the heat conduction equation to arrive at desired temperature and microstructure of the steel sheet. 
As for claim 27, the measured temperature T of the  metal  1  meets instant claimed a steel sheet temperature as deviation.
As for claim 28,  Franz’712 discloses his invention applies to multiphase in particular to the ferrite-austenite cementite system. (paragraph [0017])  Hence, the phase defined by the shape is expected.
As for claims 29-30, Franz’712 discloses a purely two phase system such as a transformation from austenite to ferrite and vice versa is considered. (paragraph [0017])
As for claim 31,  since desired portions p1E,  p2E  of the phases can be determined in real time (paragraph [0046]), it is expected to meet the claimed difference between phases proportion.
As for claims 32-35, it should be noted instant claimed thermal enthalpy equation, TPx calculations all amount to data gathering and data manipulating and therefore is directed to an abstract idea.
The fact Franz’712 discloses heat conduction equation would have motivated one skill in the art to vary heat transfer variables in the heat conduction to arrive at claimed equation.
As for claims 38, 40 and 41, Franz’712 disclosed expected temperature of the steel metal meets instant claimed process parameters.
As for claim 39, since the temperature of the steel metal can be influenced by means of cooling or by heating (paragraph [0040]), the cooling suggests instant claimed a cooling temperature.
As for claim 42, in view of the temperature of the steel metal can be influenced by means of cooling or by heating suggests instant claimed thermal path is a heating or a cooling treatment. 
As for claim 43-45, they are rejected for the same reason set forth in rejection of claim 26 above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-80 of copending Application No. 16/466,742. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions are directed to a method of dynamic adjustment for manufacturing a thermal treated steel sheet having a chemical steel composition and a microstructure mtarget comprising at least one phase chosen among: ferrite, martensite, bainite, pearlite, cementite and austenite, in a heat treatment line, wherein a predefined thermal treatment TT, comprising at least a heating, a soaking and a cooling steps, is performed, such method comprising: A). a control step, B) a calculation step comprising a calculation substep B.1) and a selection substep B.2) and a new thermal treatment step C) wherein TPtarget is performed online on the steel sheet.
The difference between instant application and copending’742 is that copending’742 does not expressly disclose “performing at least one of the thermal treatment steps of the predefined thermal treatment TT on the steel sheet and C. performing a new thermal treatment step in place of one of the thermal treatment steps of the predefined thermal treatment, the performing of the new thermal treatment step including performing the at least one thermal treatment step of the selected new thermal treatment path TPtarget online on the steel sheet.” as required by instant claim 26.
However, it would have been obvious to perform the new thermal treatment step in place of one of the at least a heating, a soaking and a cooling step of the predefined thermal treatment TT for correction. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Argument
In response to applicant’s argument on 05/31/2022 that Examiner Wu agreed that if independent claim 26 was amended in proposed amendment and the 101 rejection would be overcome, argument is not persuasive because no agreement is reached regarding overcoming 101 rejection during the interview.
In response to applicant’s argument that amendment of claim 26 makes instant claim 26 no longer is directed to a judicial except under 35 U.S.C 101, argument is not persuasive for the following reasons:
First, claim 26 merely recites a process where thermal treatment of a steel sheet is done, followed by a control step.  This control step includes using a sensor (no specific sensor is recited) to detect a deviation (again, no specific deviation is claimed), and from that deviation, at least 2 thermal paths are calculated.  From these at least 2 calculated paths, the one which is closest to reaching the target microstructure mtarget is selected.  The claim then recites the limitation that the treatment is done to reach that target. No details about this new treatment are given. So, while the claim does recite that this new thermal treatment step is done in step C), this step does seem like generally applying the abstract idea. This does not seem like a particular practical application.  Hence, the claims appear to be directed to no more than doing math to find out what is the best way to proceed with the correction.  
Second, several of the dependent claims give more details about the process.  For example, claim 27 indicates specific deviations that are detected and claim 29 indicates mtarget.
Hence, if claim 26 could be amended to include either a particular practical application – something more specific then doing a new treatment OR if the claim could be amended to recite elements which are significantly more than the abstract idea (something that is not routine and conventional – like a specific sensor or mtarget), that would help in overcoming the 101 rejection.
In response to argument that breadth is not indefiniteness, argument is not persuasive because claim 26 is directed to abstract ideas as indicated above without anything significantly more as indicated in rejection of 101 and 112 2nd above.
In response to argument that Franz ‘146 and Franz’712 do not render obvious “a calculation substep B.1), wherein at least two thermal paths TPx, each TPs corresponding to one microstructure mx obtained at the end of TPx and including at least one thermal treatment step, are calculated based on TT and the microstructure mi of the steel sheet to reach Maarget’ and “a selection substep B.2) wherein one new thermal path TPtarget, from amongst the at least two thermal paths TPx, achieving the mx closest to mtarget is selected” as recited in claim 26, argument is not persuasive because instant claim 26 calculation step B.1) and selection step B.2) are all mental steps which amounts to data gathering and data manipulating and therefore is directed to an abstract idea.
In response to argument that Franz ‘146 and Franz’712 clearly do not calculate at least two thermal paths each corresponding to respective microstructure, then select the thermal path that achieves a microstructure closest to the target microstructure, argument is not persuasive because calculation step B.1)  and selection step B.2) are all mental steps direct to an abstract idea.
In response to argument that it is completely unclear how US 4,440,583 is considered relevant as the process therein does not in any way take into account microstructure, especially that achieved by two different thermal paths, argument is moot since US 4,440,583 is not cited in the current rejection at all.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733